       Case 1:17-cv-04660-LMM Document 165 Filed 08/23/21 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


 MARTIN COWEN, et al.,                     :
                                           :
                                           :
       Plaintiffs,                         :
                                           :
 v.                                        :
                                           :
 BRAD RAFFENSPERGER, in his                :        CIVIL ACTION NO.
 official capacity as Secretary of State   :        1:17-CV-04660-LMM
 of Georgia,                               :
                                           :
                                           :
       Defendant.                          :

                                      ORDER

      This case comes before the Court on the parties’ briefing on proposed

remedies [160, 163, 164] and Defendant’s pending Motion to Exclude [137]. After

due consideration, the Court enters the following Order:

        I.   BACKGROUND

      In this voting-rights case, the Libertarian Party of Georgia and individual

candidates for non-statewide office in Georgia sued the Secretary of State to

enjoin enforcement of several of Georgia’s ballot-access laws. Dkt. No. [1]. The

laws include the qualifying petition signature requirement in O.C.G.A. § 21-2-

170(b); the qualifying fee in O.C.G.A. § 21-2-131(a) and § 21-2-132(d); and the

pauper’s affidavit in O.C.G.A. § 21-2-132(g). It is these laws collectively that the

Court refers to when it discusses ballot-access laws or Georgia’s ballot-access

                                           1
       Case 1:17-cv-04660-LMM Document 165 Filed 08/23/21 Page 2 of 9




scheme. The laws established the ballot-access requirements for independent and

third-party candidates in non-statewide elections. Plaintiffs argued that the laws

were unconstitutional under the First and Fourteenth Amendments and the

Equal Protection Clause.

      The Court agreed in part, awarding summary judgment to Plaintiffs on

their First and Fourteenth Amendment Claim and awarding summary judgment

to Defendant on Plaintiffs’ equal protection claim. Dkt. No. [159]. In other words,

the Court found that the current ballot-access provisions for third-party

candidates in non-statewide elections was unconstitutional. The Court directed

the parties to brief what remedy the Court should impose to address this issue.

      In addition, the Court noted that the parties had not fully addressed one of

Plaintiffs’ theories for an equal protection violation: that the “five-percent

petition requirement was enacted with the discriminatory purpose of preventing

Communist Party candidates from appearing on Georgia’s ballots.” Dkt. No. [1] ¶

18. The Court asked the parties to address whether Plaintiffs’ remaining equal

protection theory was moot since the Court already declared the statutes

unconstitutional. The parties have briefed those issues, Dkt. Nos. [160, 163, 164],

and the Court addresses them now.

       II.   DISCUSSION

             A.    Remedy for First and Fourteenth Amendment Claim

      Now that the Court has ruled that Georgia’s ballot-access laws are

unconstitutional for independent and third-party candidates in non-statewide

                                          2
          Case 1:17-cv-04660-LMM Document 165 Filed 08/23/21 Page 3 of 9




elections, the Court must determine what remedies are appropriate. Plaintiffs

request two alternative remedies. First, they argue that the Court should enjoin

the Secretary of State from enforcing the Georgia ballot-access laws that the

Court found unconstitutional without imposing any interim ballot-access

requirements. Dkt. No. [160] at 2. This would mean that independent and third-

party candidates need only file a notice of candidacy and comply with federal

campaign-finance laws, which Plaintiffs argue would be adequate to deter

frivolous candidacies. Id. at 5. This remedy would leave to the General Assembly

the job of replacing the unconstitutional laws. Until they did so, there would be

no restrictions apart from the notice of candidacy and campaign-finance laws.

      Plaintiffs also propose an “interim remedy.” Id. Under this proposal,

would-be candidates would have two options for ballot access: either they could

pay the qualifying fee in O.C.G.A. § 21-2-131(a) & (d), which amounts to “3

percent of the total gross salary of the office paid in the preceding calendar year,”

or they could submit a qualifying petition containing 500 signatures. Id. at 5–6.

      Defendant opposes Plaintiffs’ proposals.1 Dkt. No. [163]. Defendant argues

against an outright injunction against the Secretary of State that would prevent

him from enforcing the relevant laws. Id. at 4–7. He argues that an outright

injunction with no interim remedy would “result in no meaningful ballot access




      1Although Defendant opposes Plaintiffs’ specific proposals and argues that
some sort of interim solution would be necessary, Defendant does not propose
his own remedy. Instead, he only argues that Plaintiffs’ remedies are unworkable.
                                          3
       Case 1:17-cv-04660-LMM Document 165 Filed 08/23/21 Page 4 of 9




requirements for the 2022 election cycle.” Id. at 6. He also argues that Plaintiffs’

alternative proposal is unworkable because the thresholds suggested are so low

that they do not safeguard the State’s interest. Id. at 7–9.

      The Court agrees with Defendant in part and declines to enjoin the

Secretary of State from enforcing Georgia’s ballot-access scheme without

imposing an interim solution. While it will ultimately be for the General

Assembly to craft a new ballot-access scheme, an absolute injunction with no

interim remedy would not adequately protect the State’s legitimate interests. See

Green Party of Ga. v. Kemp, 171 F. Supp. 3d 1340, 1373 (N.D. Ga. 2016) (“[T]he

Court attempts to avoid an overcrowded ballot.”). As the Court acknowledged in

its order on summary judgment, Georgia has an “undoubted right to require

candidates to make a preliminary showing of substantial support in order to

qualify for a place on the ballot.” Dkt. No. [159] at 36–37 (quoting Anderson v.

Calabrezze, 460 U.S. 780, 788 n.9 (1983)). The Court therefore finds it

appropriate to fashion an interim remedy to guard the State’s interest until the

General Assembly can act. Green Party of Ga., 171 F. Supp. 3d at 1373 (“The

Court’s interim requirement will expire when the Georgia General Assembly

enacts a permanent provision.”).

      The Court also finds that Plaintiffs’ proposed interim remedy does not

adequately protect the state’s interests. As Defendant points out, a 500 petition-

signature requirement—one of the options under Plaintiffs’ interim proposal—

would be a 98% reduction of the current signature requirement in some districts.

                                          4
       Case 1:17-cv-04660-LMM Document 165 Filed 08/23/21 Page 5 of 9




Dkt. No. [163] at 8. A 500-petition threshold would amount to .08% of registered

voters in Georgia’s most-populous district, id., and .11% of eligible voters in

Georgia’s least-populous district, id. Those figures are far below the 1% threshold

that currently applies to statewide candidates, which is itself five times lower

than the operative threshold for non-statewide office. The Court is unwilling to

impose such a dramatic reduction. Further, as Defendant points out, all

candidates for office are ordinarily required to pay the qualifying fee. Dkt. No.

[163] at 7 (citing O.C.G.A. § 21-2-132(d)). Allowing political body and

independent candidates for non-statewide office to opt out of the fee and merely

submit a drastically lowered number of petitions would make it much easier for

these candidates to reach the ballot than for political-body and independent

candidates for statewide office.

      Similarly, allowing candidates to pay the qualifying fee alone is too low a

threshold. Plaintiff notes that the fee for U.S. House candidates is around

$5,000, which might theoretically (though not necessarily) deter frivolous

candidacies. But the fee for other non-statewide offices would be considerably

lower, since their salaries are lower than the salary of U.S. House

Representatives, and frivolous candidates for the other offices might still crowd

the ballot. And if the Court allowed these candidates to pay only the fee without

obtaining petition signatures, that allowance would place the non-statewide

candidates in a more favorable position than statewide candidates who must both

pay the fee and obtain signatures.

                                          5
       Case 1:17-cv-04660-LMM Document 165 Filed 08/23/21 Page 6 of 9




      That said, the Court finds that an interim remedy is warranted. Green

Party of Ga., 171 F. Supp. 3d at 1372 (“[I]t is well within this Court’s equitable

powers to fashion a remedy in this case.” (citing Virginian Ry. Co. v. Sys. Fed’n

No. 40, 300 U.S. 515, 552 (1937))). The Court finds that a more appropriate

reduction would be to a 1% petition signature requirement for non-statewide

offices. Id. at 1373 (reducing the petition requirement for presidential electors

from 1% of registered voters in the prior election to 7,500 voters). This would

bring the non-statewide office threshold in line with the statewide office

threshold. The Court finds this appropriate since the General Assembly has

already deemed a 1% petition signature requirement adequate to protect

Georgia’s interests in preventing frivolous candidacies and ballot crowding. And

the Court notes that with a 1% petition signature requirement, as opposed to a 5%

requirement, several of the serious candidates for office addressed in Plaintiffs’

Motion for Summary Judgment would have qualified.

      The Court will also leave in place the qualifying fee. As the Court has

pointed out, candidates for statewide office must pay a qualifying fee in addition

to the 1% petition threshold. Requiring non-statewide officials to do the same,

along with a five-fold reduction in the signature requirement, would not leave

Plaintiffs with an unconstitutional burden. Accordingly, the Court proposes to




                                          6
          Case 1:17-cv-04660-LMM Document 165 Filed 08/23/21 Page 7 of 9




reduce the petition signature requirement to 1% of registered voters in the prior

election and leave the qualifying fee in place.2

      At the same time, the Court acknowledges that this remedy is different

from what the parties have proposed. The Court does not wish to impose this

remedy without providing the parties with a meaningful opportunity to be heard.

See Green Party of Ga., 171 F. Supp. 3d at 1373 (“[T]he Court advised the parties

of its intended ruling and asked for the parties’ input in crafting a temporary

remedy.”). The Court will therefore allow the parties to respond to the Court’s

proposal with additional briefing if they have objections.

              B.    Remaining Equal Protection Theory

      The Court also asked the parties to address whether Plaintiffs’ remaining

theory underlying their equal-protection claim is moot. Dkt. No. [159] at 47. This

is the theory that the “five-percent petition requirement was enacted with the

discriminatory purpose of preventing Communist Party candidates from

appearing on Georgia’s ballots.” Dkt. No. [1] ¶ 18. Plaintiffs acknowledge that this

claim “could well become moot once the Court enters a remedy.” Dkt. No. [160]

at 11. They note that the relief sought under their First and Fourteenth

Amendment claim may even be broader than their equal-protection claim




      2 The Court declines to issue an order that would require the Secretary of
State to take steps regarding the petition validation rate as Plaintiffs request. Dkt.
No. [163] at 11. Plaintiffs have not proven that there is anything wrong with the
Secretary’s validation process. And Georgia law provides a means for judicial
review of the grounds for petition rejection. O.C.G.A. § 21-2-171(c).
                                          7
       Case 1:17-cv-04660-LMM Document 165 Filed 08/23/21 Page 8 of 9




because the First Amendment claim challenges the entire ballot-access scheme,

while the discriminatory-purpose theory targets only the petition requirement.

Id.; see also id. (“But the interim remedy that the plaintiffs have proposed in this

brief . . . would moot the discriminatory-purpose claim because it makes the

petition requirement optional.”). But Plaintiffs still argue that this theory

presents a live issue unless the Court either enjoins the Secretary of State

absolutely or imposes the interim remedy they request. This is so because they

might obtain an outright injunction under the discriminatory-purpose theory.

      Defendant argues that the issue is moot. Dkt. No. [163] at 13–16. He points

out that Plaintiffs raised the discriminatory-purpose claim to challenge the same

law that the Court is now striking down on the same grounds that the Court

appealed to in its prior order: that the 5% petition signature requirement imposes

a severe burden. Id. at 15.

      The Court agrees with Defendant on this issue. The Court has already

found the 5% petition signature requirement in O.C.G.A. § 21-2-170(b)

unconstitutional. Doing so for a different reason would not present Plaintiffs with

different remedies. The law would still impose a severe burden upon their rights,

which would warrant a reduction, but not an outright injunction, since the State

has shown a legitimate interest in preventing frivolous candidacies and ballot

crowding.




                                          8
       Case 1:17-cv-04660-LMM Document 165 Filed 08/23/21 Page 9 of 9




      Accordingly, the Court finds that this theory is MOOT. Since Defendant’s

pending Motion to Exclude [137] targets Plaintiffs’ experts on this issue, that

Motion is also DENIED as MOOT.

     III.    CONCLUSION

      Based upon the foregoing, the Court DIRECTS the parties, if they have

objections, to respond to this Order’s remedy proposal within 10 days of the

entry of this Order. The parties should address the Court’s proposal to reduce the

petition-signature requirement to 1% of registered voters in the prior election

while leaving the rest of the ballot-access scheme in place.

      The Court finds that Plaintiffs’ remaining theory under the equal-

protection claim is MOOT. Defendant’s Motion to Exclude [137] is DENIED as

MOOT.



      IT IS SO ORDERED this 23rd day of August, 2021.


                                       _____________________________
                                       Leigh Martin May
                                       United States District Judge




                                         9
